Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/819028, Multi-Purpose Percussion Accessory Stand, filed 3/13/20.  Claims 1-11 are pending.  

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7, 30, 22, 301.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70, 11.  


The drawings are objected to under 37 CFR 1.83(a) because they fail to show the assembly and relationships between elements 3011, 405, 3013, and 3014 as described in the specification in para [0080] while referencing Figure 8. The specification states that the pipe clamp 3014 joins rail 3013 to post 3011 but that is not what is depicted. It is not clear what the pipe clamp is attaching to in Figure 8. Additionally it is not clear how hook 405, which is the hook of Figure 13, is attached to the post 311 and how 3013 is attached to any structure. The purpose of rail 3013 is unclear. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a C-shaped channel in the boom rail in Figure 11 as described in the specification. Numeral “402” does not point to a channel. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

glow tape marking must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because in para [0069] the phrase “externally-theaded” should be ---externally-threaded---.
The disclosure is objected to because reference numeral “402” is used to define both an L-shaped side guard bracket and a C-shaped channel of the boom rail. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-A plurality of mounting hardware (30) for attaching said primary board (10) to a stand post (5) is claimed. It is unclear what mounting hardware is being referred to since the only structure that is disclosed in the specification as mounting the primary board (10) to the post (5) is the flange (102) that is mounted to the underside of the board and 

Regarding Claim 3:
-There is no antecedent basis for “the center of the underside”, or “the front edge”.

Regarding Claim 4:
-There is no antecedent basis for “the right and left side edges”, “the rear edge”, “the rear underside” or “the four top corners”.

	Regarding Claim 6:
-There is no antecedent basis for “said attachable guard board”, “the rear edge”, or “the rear underside”. 
-It is claimed that the internally-threaded inserts on the rear underside of the primary board are “centered”. This is unclear since there are four inserts so each of them cannot be centered.

Regarding Claim 7:
-There is no antecedent basis for “the top corners”.



Regarding Claim 8:
-It is unclear what “the primary mount” is referring to since numeral 301 is not in the drawings.
-The structure of the “rattle-free keyboard end frame suspension (302)” is not clear since Figure 8 does not appear to depict what is disclosed in the specification, and there is no keyboard depicted. The structure and relationships between the elements are not clear.
-There is no antecedent basis for “the edge of musical instrument”, “the underside”, or “the four corners”.
-The phrase “can be” makes it unclear if the relationship is being positively claimed. The Examiner suggests using the phrase “configured to be”.

Regarding Claim 9:
-There is no antecedent basis for “the primary mount”.
-It is unclear if the “threaded mounting post” is in addition to the “stand post” claimed in claim 1.
-The structure and function of the “multi-stop threaded mounting post (3012) is unclear. While it is disclosed that it is used for mounting the primary board to stands with different insert size, it is unclear if it is attached to the threaded mounting post, directly to the primary board, or another element. The structure as shown in Figure 9 does not show any attaching structure on the upper end to understand how this functions with the other elements.

-The phrase “can be” makes it unclear if the relationship is being positively claimed. The Examiner suggests using the phrase “configured to be”.

Regarding Claim 10:
-There is no antecedent basis for “the end”, “the threaded portion”, “the underside”, “the long leg”, “said primary board top”, “the proximity”, the four corners”, or “the side”.
-The phrase “can be” makes it unclear if the relationship is being positively claimed. The Examiner suggests using the phrase “configured to be”.

Regarding Claim 11:
-The phrase “can be” makes it unclear if the relationship is being positively claimed. The Examiner suggests using the phrase “configured to be”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,123,935 (Williams).

Regarding Claim 1, as best understood, Williams teaches a multi-purpose percussion accessory stand assembly for temporarily holding a plurality of implements and/or percussion instruments comprising: 
a primary board (22; Figures 4,9) having a horizontal support surface (col 6, ln 67-75); 
a guard board (59) attachable to an edge of said primary board (col 10; ln 28-67); 
a plurality of mounting hardware (35; Figure 7) for attaching said primary board (22) to a stand post (34; col 9, ln 11-17); and 
a plurality of accessories (68,69; Figure 4; col 10, ln 68-col 11, ln 13) configured to be removably attached to said primary board (22) for hanging or otherwise holding implements and/or percussion instruments.  
Ex parte Masham, 2 USPQ2d 1647 (1987). The tray and accessories 68,69 of Williams is capable of holding percussion accessories and therefore meets the claim language.

Regarding Claim 11, as best understood, Williams teaches the multi-purpose percussion accessory stand assembly as claimed in claim 1, wherein said stand assembly is portable and can be configured to be compactly self-contained (Figure 6 depicts storage position).





















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of https://www.amazon.co.uk/Wayfinding-Install-Attachment-Bedside-Organizer/dp/B07916ZNBW by Organized Empire (hereinafter ‘Empire’).

Regarding Claims 5 and 7, as best understood, Williams teaches the multi-purpose percussion accessory stand assembly as claimed in claim 1, but does not specifically teach wherein said primary board further includes glow tape markings, or glow tape marking the top corners of said guard board to facilitate use in low light conditions.  
However, Empire which also teaches a tray, further teaches that the guard board of the tray comprises glow tape extending from corner to corner (see main figure and first sections under “About this item” to be able to see in low light conditions). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use glow tape as taught by Empire on the tray of Williams in order to be able to see the tray and its components in low-light conditions. It would be within routine experimentation and design of one of skill in the art, as well as design .
	
Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.kolberg.com/media/pdf/c4/21/d8/KST_Katalog_low2.pdf to Kolberg (hereinafter ‘Kolberg’) in view of https://www.youtube.com/watch?v=ki2a_ztObVc to Rdavidr (hereinafter ‘Rdavidr’).

Regarding Claim 1, as best understood, Kolberg teachers a multi-purpose percussion accessory stand assembly (various modular elements that can be assembled in a variety of ways) for temporarily holding a plurality of implements and/or percussion instruments comprising: 
a primary board (several primary boards depicted on pages 31, 33) having a horizontal support surface; 
a guard board (upwardly extending lip around each primary board) extending from an edge of said primary board; 
a plurality of mounting hardware (descriptions of the trap trays disclosing metal rosette with insert hole, and figures depicting metal posts to attach to stands) for attaching said primary board to a stand post (stands with legs or wheeled bases depicted); and 
a plurality of accessories configured to be removably attached to said primary board for hanging or otherwise holding implements and/or percussion instruments (page 
While Kolberg teaches a guard board on the trap tables, Kolberg does not specifically teach if the guard board is made as one piece with the primary board, or if it is “attachable” to the primary board. However, Rdavidr teaches how to make a tray table and teaches that the primary board and guard board are pieces of plywood that are cut to shape and then the guard board is attached to the primary board (attaching of guard board begins at 1:03 in the video).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the guard board would be a separate piece that is attached to the primary board since this is a well-known method of making a trap table and would be easier than making the primary board and guard board out of a single piece of wood.
	
Regarding Claim 2, as best understood, Kolberg and Rdavidr combined teach the multi-purpose percussion accessory stand assembly as claimed in claim 1, and Kolberg further teaches wherein said primary board is an upholstered lightweight board made of a material selected from the group consisting of plywood, pressboard and fiber board (page 31 description of percussion trap tray discloses ‘plywood plate’ and ‘contact surface covered with thick needle felt’). Rdavidr also discloses a plywood board (45 seconds into video) and upholstering the board to reduce sound (2:00 into video). 

Regarding Claim 11, as best understood, Kolberg and Rdavidr combined teach the multi-purpose percussion accessory stand assembly as claimed in claim 1, and Kolberg further teaches wherein said stand assembly is portable and can be configured to be compactly self-contained (since all the pieces are separate and can be assembled in a variety of configurations, this is a knockdown assembly which makes it portable and may be self-contained).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kolberg and Rdavidr, in view of US 6,629,506 (Park), and further in view of US 2,822,014 (Cummaro).
 
Regarding Claim 3, as best understood, Kolberg and Rdavidr combined teach the multi-purpose percussion accessory stand assembly as claimed in claim 1, and Kolberg further teaches wherein said primary board further comprises: 
a flange (metal rosette with hole as described on page 31) attached to the center of the underside of said primary board and configured to attach to the stand post (posts depicted through figures as attached to underside of board); and 
at least three internally-threaded openings installed underneath the front edge of said primary board and spaced apart for receiving said accessories for holding implements and/or percussion instruments (page 31 shows trap tables 230P and 230PSW with five hooks attached underneath the front edge of the primary board; page 22 depicting the hooks; description of 115 stating ‘hook=fixing screw’; depiction 115L 
While Kolberg teaches a flange for attaching to the stand post, Kolberg does not specifically teach that the flange is threaded. However, it is well-known in the art to either use a threaded connection to attach a post to a flange, a clamp connection, or a set screw. Park teaches a typical connection of a stand post  (102; Figure 7) to a flange (104), and teaches that the connection is threaded (Figure 7). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art as a matter of design choice to use a threaded connection as taught by Park between the flange and stand post of Kolberg since this allows a secure connection without requiring any additional fasteners such as clamps and set screws.
While Kolberg teaches five threaded openings for attaching the hooks, Kolberg does not specifically teach that the threaded openings are inserts. However, Cummaro teaches that it is common to use threaded inserts on soft materials that will have threaded elements attached thereto in order to prevent the holes from being easily stripped (col 1, ln 15-35). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art depending on the specific material being used to use threaded inserts as taught by Cummaro for any materials that could easily be stripped with repeated use.





	Allowable Subject Matter
Claims 4, 6, and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner notes that the claims contain numerous 112 rejections and therefore any amendments to the claims to overcome the rejections may change the scope of the claim(s). Any changes to the scope of the claim(s) may result in the claim(s) no longer being allowable and would require further consideration by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2158807 (Way) teaches a trap table with a plurality of accessories attached thereto and z-shaped brackets for attaching to an instrument.
US 6604720 (Wilson) teaches a table with multiple accessories attached thereto.
US 2002/0190015 (Dietrich) teaches an organizer with a plurality of accessories attached to the side edge of the primary board.
US 2006/0065613 (McKay) teaches a threaded connection between a flange and stand post.
US 5069464 (Braconnier) teaches a primary board with a guard board and a plurality of accessories attached to the side edges of the primary board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632